       Case 1:16-cv-00083-BLW Document 257-1 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,         )
et al.                              )               Case No. 1:16-cv-00083-BLW
                                    )
      Plaintiffs,                   )               [PROPOSED] ORDER REGARDING
                                    )               DEFENDANTS’ UNOPPOSED
v.                                  )               MOTION TO EXTEND THE
                                    )               DEADLINE TO FILE A STATUS
U.S. DEPARTMENT OF THE              )               REPORT AND TO CONTINUE THE
INTERIOR, et al.,                   )               JANUARY 29, 2021 STATUS
                                    )               CONCERENCE
      Defendants.                   )
____________________________________)


       Upon consideration of Defendants’ Unopposed Motion to Extend the Deadline to File a

Status Report and to Continue the January 29, 2021 Status Conference, and finding that good

cause exists, the motion is hereby GRANTED. The parties’ status reports regarding the issue

identified in the Court’s January 20, 2021 Order, ECF No. 255, shall be filed by February 3,

2021, and the status conference is rescheduled for February 5, 2021.

       IT IS SO ORDERED.




                                                1
